*1341ON APPLICATION FOR REHEARING
PER CURIAM.
The record in this matter was lodged with this Court on December 28,1993. Pursuant to Rule 2-12.7, Uniform Rules-Courts of Appeal, appellant had until January 24, 1994, to file a brief. Appellant failed to file a brief within the prescribed time period. Failing to file a brief within the time prescribed by Rule 2-12.7 or any extensions thereof, the clerk of this Court mailed to counsel for appellant notice that the appeal shall be dismissed 30 days thereafter unless a brief was filed in the meantime. See Rule 2-8.6. This notice was mailed on February 2, 1994. On March 1, 1994, counsel for appellant requested an extension of time to file appellant’s original brief. Said motion was denied with the notation, “A Notice of Abandonment is not extensible.” Appellant now applies for a rehearing from the denial of this motion.
There is no rehearing from the denial of a motion for an extension of time within which to file a brief. Even assuming there was, appellant had ample time within which to file a brief and chose not to do so.